Order entered November 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00405-CR

                                 SRIHARI AVULA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-80285-2012

                                             ORDER
       The Court REINSTATES the appeal.

       On October 31, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. The Court now has before it appellant’s November 13, 2013

motion to substitute counsel and to extend time to file his brief. In the motion, appellant states

that when he learned his brief had not been filed, he questioned retained counsel about it. When

he did not receive a satisfactory answer, appellant retained new counsel to represent him. In

light of this information, we conclude findings are not necessary at this time and VACATE the

October 31, 2013 order requiring findings.

       We GRANT the November 13, 2013 motion to substitute counsel. We DIRECT the

Clerk to substitute Jon Haslett as appellant’s retained counsel in place of Deric King Walpole.
           We note that our October 31, 2013 order informed the trial court that the certification of

appellant’s right to appeal contained in the clerk’s record is signed by appellant’s attorney, but is

not signed by either appellant or the trial court. Texas Rule of Appellate Procedure 25.2 requires

the trial court to prepare a certification of the right to appeal in every case in which a defendant

is appealing. See TEX. R. APP. P. 25.2(a), (d), Cortez v. State, 2013 WL 5220904 (Tex. Crim.

App. Sept. 18, 2013). The Court has not received a certification of appellant’s right to appeal

that complies with rule 25.2.

           Accordingly, we ORDER the trial court to prepare a certification of appellant’s right to

appeal that accurately reflects the trial court proceedings and to file the certification with this

Court within FIFTEEN DAYS of the date of this order.

           We GRANT appellant’s motion to extend time to file his brief and ORDER appellant to

file his brief within FORTY-FIVE DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Benjamin Smith, Presiding Judge, 380th Judicial District Court, and to counsel for all

parties.


                                                        /s/    DAVID EVANS
                                                               JUSTICE